            Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 1 of 14




                            UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF NEW YORK

Mike Tedeschi, individually and on behalf of all                    1:21-cv-04940
others similarly situated,
                                   Plaintiff,

                     - against -                               Class Action Complaint

Diageo North America, Inc.,
                                                                Jury Trial Demanded
                                   Defendant

       Plaintiff alleges upon information and belief, except for allegations pertaining to plaintiff,

which are based on personal knowledge:


       1.     Diageo North America, Inc. (“defendant”) manufactures, imports, markets, labels

and sells Ron Zacapa 23 Centenario Rum (“Product”) from Guatemala, which is marketed in a

way that causes consumers to expect that it is aged for twenty-three (23) years.

       2.     Rum is a distilled spirit made from mature sugar cane.

       3.     The past decade has seen the emergence of a market for “super-premium” rums, in a

similar way which occurred for other spirits like vodka, whiskey, bourbon, and tequila.

       4.     Many factors affect the quality and consumer acceptance of rum, perhaps none more

significant than its maturity.

       5.     When first distilled, rum lacks a complex flavor and golden amber color.

       6.     Most premium rums are aged since this mellows and improves its taste.

       7.     Rum is typically aged in barrels previously used for whiskey or bourbon, and highly

charred new barrels.

       8.     The aging process causes the rum to develop a natural amber color from absorbing

natural tannins in the wood.
             Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 2 of 14




        9.     The alcohol in the rum brings out the esters from the barrels, which result in an

infusion of spiciness and oak tones, which become more pronounced with age.

        10.    Because the amount of time a rum is aged impacts its quality, there is a strong interest

in consumers in the age of product.

        11.    Statements of age are required to be based on the age of the youngest spirit, even

when the final product has been blended with older spirits.

        12.    Regulations define “Age” as “the period during which, after distillation and before

bottling, distilled spirits have been stored in oak containers.”

        13.    Though rum is not required to state its age, if it does, it is required to be truthful and

not misleading.

        14.    The age of rum “may be understated but shall not be overstated.” 27 C.F.R. §

5.40(e)(1).

        15.    Federal regulations require that “If age is stated, it shall be substantially as follows:

‘__ years old’; the blank to be filled in with the age of the youngest distilled spirits in the product.”

See 27 CFR § 5.40(b).

        16.    Consumers have come to expect that prominent numbers on the front labels of spirits

refers to the age of the youngest spirit used.

        17.    The Product’s representations include “Ron Zacapa Centenario,” “23 – Sistema

Solera,” “Solera Gran Reserva,” and “From Virgin Sugar Cane Aged at a High Altitude in Oak

Barrels.”




                                                    2
Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 3 of 14




                              3
          Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 4 of 14




       18.   The back of the Product contains more information on “23” and “Sistema Solera.”




       19.   Only in the fine print does the Product disclose that it is “derived from a blend of

aged rums of between 6 and 23 years old, originating from the ‘Sistema Solera’ aging process.”

 The balance of bouquet and unique flavors is derived from a blend of aged rums of between 6

 and 23 years old, originating from the "Sistema Solera" aging process. These mature rums have

 been produced only from the sweetest first-crush virgin sugar cane honey. Ron Zacapa 23 is

 matured at an altitude of 2300 meters in selected barrels that previously aged robust Bourbons,

 delicate Sherries and fine Pedro Ximénez wines.




       20.   The Product’s blending of rums of different ages without disclosing this on the front

label is misleading to consumers.



                                                4
             Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 5 of 14




        21.    According to industry observers, most of the rum in the Product is closer to 6 years

than 23.

        22.    However, the Product’s description of its “Sistema Solera” is inconsistent with how

this method is generally understood.

        23.    The term “solera” originates from the region of Andalusia, Spain, known as the

“Sherry Triangle.”

        24.    Solera is a “process for aging liquids such as wine, beer, vinegar, and brandy, by

fractional blending in such a way that the finished product is a mixture of ages, with the average

age gradually increasing as the process continues over many years.”1

        25.    The “bottom cask is known as the solera, meaning ‘soil,’ as it rests closest to the

ground. All of the casks above it are known as criaderas (‘cradles’). By convention, the set of all

barrels (all of the criaderas and the solera casks) is known as a solera system.”2

        26.    The liquids produced through a solera system are more consistent than in barrel

aging, because “any differences in the character of the wine or individual casks average out over

the system.”

        27.    In a traditional aging system, each batch has a unique character from its barrels.

        28.    Solera aging was not traditionally applied to rums, because producers recognized the

importance of aging in the traditional way, so the rums would have attributes and qualities from

the casks.

        29.    Ed Hamilton, a rum importer and author on rum, stated that he had “visited nearly

every distillery exporting rum to the U.S. today and ha[s] yet to see one ‘true’ solera system.”



1
 Wikipedia contributors, "Solera," Wikipedia, The Free Encyclopedia.
2
  Matt Pietrek, Has “Solera” Become a Dirty Word in Rum? As the premium rum market faces closer scrutiny,
enthusiasts are beginning to question the practice of “solera aging,” PunchDrunk.com, Dec. 6, 2017


                                                   5
               Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 6 of 14




           30.        Instead, Hamilton observed “dynamic blending arrangements,” which is consistent

with how the Product’s back label describes the solera system utilized.

    A traditional dynamic aging process in which rums of different ages and personalities are

    blended, then subsequently stored in selected barrels to continue the maturing process. This

    process is guided and repeated under the critical eye of the Master Blender until reaching the

    maturity and complexity of aromas and flavors that shape this unique premium rum.




           31.        Instead of following traditional solera methods, Defendant’s master blender states:

           We age our rum using a unique process, which is an adaptation of a Spanish sherry
           maturing process. This enables rums of varying ages and personalities to be
           carefully blended and matured in a series of casks previously used to store
           American whiskeys, delicate sherries and Pedro Ximénez wines.

           Differing from the sherry solera system, the barrels are changed every time a new
           mixture is realized, which gives an extraordinary depth of flavor.3

           32.        This process “differs substantially from traditional sherry solera techniques,”

because there is “no intermingling of rums from prior batches in each cask, and no criaderas

holding spirit with different average ages. In addition, by swapping in new barrels, the extraction

of each barrel’s previous contents is maximized. By contrast, sherry soleras use the same barrels

for decades, and their neutrality is key.”

           33.        One industry executive – whose company produces a solera rum, noted that “the

solera method ignores the subtleties and nuances of individual barrels.”




3
    Pietrek, supra.


                                                        6
              Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 7 of 14




           34.    A prominent advocate for the rum industry, Richard Seale, of Foursquare Rum

Distillery, criticized “solera” age statements, stating that “Putting an isolated number on the label,

which is then universally mistaken for a legitimate age claim, is a despicable, deceptive practice

and should be condemned.”

           35.    Use of the large font “23” coupled with the other statements, gives consumers a

misleading impression as to the age of the Product.4

           36.    Though the Product does not explicitly say “23 years old,” a reasonable consumer

will expect that all the contents are aged this long.

           37.    Many third-party retailers advertise the Product as “23 years old,” through their

websites and in their retail stores.

           38.    Defendant can correct these third-party representations but does not.

           39.    The statement of “23” does not technically qualify as a “statement of age” because it

does not comply with 27 C.F.R. § 5.40(b) and specifically state “23 years old.”

           40.    The representation of “23 – Sistema Solera” is a statement that, “irrespective of

falsity, directly, or by ambiguity, omission, or inference, or by the addition of irrelevant, scientific

or technical matter, tends to create a misleading impression.” 27 C.F.R. § 5.42(a)(1).

           41.    In addition to U.S. regulations which require age statements to refer to the youngest

rum used, the preeminent trade group of rum producing nations – the West Indies Rum and Spirits

Producers’ Association Inc. (“WIRSPA”) – has the same requirements:

           Any statement regarding the age of an Authentic Caribbean Rum will therefore
           refer solely to the age of the youngest rum in the blend….For example, a bottle of
           Authentic Caribbean Rum with ‘8 years old’ written on the label may well contain
           a proportion of rum which is much older, but none will have been matured for a
           moment less than eight years.5


4
    Rum’s misleading age statements and other lies
5
    Ageing Rum, WIRSPA.


                                                     7
            Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 8 of 14




       42.    The Product contains other representations which are false and misleading.

       43.    Reasonable consumers must and do rely on a company to honestly identify and

describe the components and features of the Product, relative to itself and other comparable

products.

       44.    The value of the Product that plaintiff purchased was materially less than its value as

represented by defendant.

       45.    Defendant sold more of the Product and at a higher prices than it would have in the

absence of this misconduct, resulting in additional profits at the expense of consumers.

       46.    Had Plaintiff and proposed class members known the truth, they would not have

bought the Product or would have paid less for it.

       47.    The Product is sold for a price premium compared to other similar products, no less

than $44.99 for 750 mL, higher than it would otherwise be sold for, absent the misleading

representations and omissions.

                                            Jurisdiction and Venue

       48.    This Court has jurisdiction over defendant because it is a New Jersey corporation

with a principal place of business in New York County, and transacts to supply, and supplies,

goods and/or services in New York.

       49.    Jurisdiction is proper pursuant to Class Action Fairness Act of 2005 (“CAFA”). 28

U.S.C. § 1332(d)(2).

       50.    Diversity exists because Plaintiff and Defendant are citizens of different states.

       51.    Upon information and belief, the aggregate amount in controversy exceeds $5

million, exclusive of interest and costs.

       52.    Plaintiff Mike Tedeschi is a citizen of Illinois.




                                                  8
          Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 9 of 14




       53.    Defendant Diageo North America, Inc. is a Connecticut corporation with a principal

place of business in New York, New York County, New York.

       54.    Venue is proper because defendant resides in this judicial district, and a substantial

part of the events or omissions giving rise to the claims occurred in this judicial district.

                                                    Parties

       55.    Plaintiff Mike Tedeschi is a citizen of Lockport, Will County, Illinois.

       56.    Defendant Diageo North America, Inc., is a Connecticut corporation with a principal

place of business in New York, New York, New York County.

       57.    Defendant is the subsidiary of British-based spirits conglomerate Diageo plc, the

second-largest spirits company in the world.

       58.    Defendant is one of the premier importers of high-value spirits in the United States.

       59.    Defendant’s business in New York is larger than in most other states.

       60.    Defendant had control or could exercise control over the statements on the Product’s

label and the ability to modify the labeling or not accept the Product from any other company

involved with the production of the Product.

       61.    Plaintiff bought the Product at or exceeding the above-referenced price, on one or

more occasions at one or more locations, including Binny’s Beverage Depot – Mokena, 21410

Wolf Rd, Mokena, IL 60448, between April and September 2020, among other times.

       62.    Plaintiff bought the Product because he wanted to consume and use an aged rum of

the age indicated on defendant’s labeling and relied upon defendant’s representations and the

impression they conveyed as to the Product’s age.

       63.    The Product was worth less than what Plaintiff paid and he would not have paid as

much absent Defendant's false and misleading statements and omissions.




                                                  9
          Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 10 of 14




        64.   Plaintiff intends to, seeks to, and will purchase the Product again when he can do so

with the assurance that Product’s representations about its age and qualities are consistent with its

representations.

                                           Class Allegations

        65.   The class will consist of all purchasers of the Product who reside in Illinois during

the applicable statutes of limitations.

        66.   The class will consist of all Illinois residents who purchased the Product at any store

within Illinois or ordered it for delivery into Illinois, during the statutes of limitations.

        67.   Notice is feasible for reasons including, upon information and belief, defendant’s

possession of knowledge of where the purchasers of the Product are located and can obtain more

detailed information about the purchasers of the Product through the third-party retailers it

provides the Product to.

        68.   Common questions of law or fact predominate and include whether defendant’s

representations were and are misleading and if plaintiff and class members are entitled to damages.

        69.   Plaintiff's claims and basis for relief are typical to other members because all were

subjected to the same unfair and deceptive representations and actions.

        70.   Plaintiff is an adequate representative because his interests do not conflict with other

members.

        71.   No individual inquiry is necessary since the focus is only on defendant’s practices

and the class is definable and ascertainable.

        72.   Individual actions would risk inconsistent results, be repetitive and are impractical

to justify, as the claims are modest relative to the scope of the harm.

        73.   Plaintiff's counsel is competent and experienced in complex class action litigation




                                                   10
          Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 11 of 14




and intends to protect class members’ interests adequately and fairly.

        74.    Plaintiff seeks class-wide injunctive relief because the practices continue.

                   Illinois Consumer Fraud and Deceptive Business Practices Act
                                 (“ICFA”), 815 ILCS 505/1, et seq.

                                     (Consumer Protection Statute)

        75.    Plaintiff incorporates by reference all preceding paragraphs.

        76.    Plaintiff and class members desired to purchase a product which was aged in the

number of years indicated by the number on the Product and understood it to refer to a statement

of age, even if it did not explicitly state this.

        77.    Defendant’s false and deceptive representations and omissions are material in that

they are likely to influence consumer purchasing decisions.

        78.    Defendant misrepresented the Product through statements, omissions, ambiguities,

half-truths and/or actions.

        79.    Plaintiff relied on the representations.

        80.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                    Breaches of Express Warranty,
                               Implied Warranty of Merchantability and
                         Magnuson Moss Warranty Act, 15 U.S.C. §§ 2301, et seq.

        81.    The Product was manufactured, labeled and sold by defendant and expressly and

impliedly warranted to plaintiff and class members that the number on the front label referred to

the Product's age.

        82.    Defendant had a duty to disclose and/or provide non-deceptive descriptions and

marketing of the Product.

        83.    This duty is based on Defendant’s outsized role in the market for this type of Product.



                                                    11
         Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 12 of 14




       84.    Plaintiff provided or will provide notice to defendant, its agents, representatives,

retailers and their employees.

       85.    Defendant received notice and should have been aware of these issues due to

complaints by regulators, competitors, and consumers, to its main offices, and in legal proceedings.

       86.    The Product did not conform to its affirmations of fact and promises due to

defendant’s actions and were not merchantable because they were not fit to pass in the trade as

advertised.

       87.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                        Negligent Misrepresentation

       88.    Defendant had a duty to truthfully represent the Product, which it breached.

       89.    This duty is based on defendant’s position, holding itself out as having special

knowledge and experience this area – a trusted seller and importer of high-value spirits.

       90.    The representations took advantage of consumers’ cognitive shortcuts made at the

point-of-sale and their trust in defendant.

       91.    Plaintiff reasonably and justifiably relied on these negligent misrepresentations and

omissions, which served to induce and did induce, their purchases of the Product.

       92.    Plaintiff and class members would not have purchased the Product or paid as much

if the true facts had been known, suffering damages.

                                               Fraud

       93.    Defendant misrepresented and/or omitted the attributes and qualities of the Product,

that the number on the front label referred to the Product's age




                                                12
          Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 13 of 14




       94.    Defendant’s fraudulent intent is evinced by its knowledge that the Product was not

consistent with its composition and qualities.

                                         Unjust Enrichment

       95.    Defendant obtained benefits and monies because the Product was not as represented

and expected, to the detriment and impoverishment of plaintiff and class members, who seek

restitution and disgorgement of inequitably obtained profits.

                                 Jury Demand and Prayer for Relief

Plaintiff demands a jury trial on all issues.

    WHEREFORE, Plaintiff prays for judgment:

   1. Declaring this a proper class action, certifying plaintiff as representative and the

       undersigned as counsel for the class;

   2. Entering preliminary and permanent injunctive relief by directing defendant to correct the

       challenged practices to comply with the law;

   3. Injunctive relief to remove, correct and/or refrain from the challenged practices and

       representations, and restitution and disgorgement for members of the class pursuant to the

       applicable laws;

   4. Awarding monetary damages, statutory damages pursuant to any statutory claims and

       interest pursuant to the common law and other statutory claims;

   5. Awarding costs and expenses, including reasonable fees for plaintiff's attorneys and

       experts; and

   6. Other and further relief as the Court deems just and proper.

Dated: June 3, 2021
                                                           Respectfully submitted,

                                                           Sheehan & Associates, P.C.
                                                           /s/Spencer Sheehan


                                                 13
Case 1:21-cv-04940-LJL Document 1 Filed 06/03/21 Page 14 of 14




                                      60 Cuttermill Rd Ste 409
                                      Great Neck NY 11021-3104
                                      Tel: (516) 268-7080
                                      Fax: (516) 234-7800
                                      spencer@spencersheehan.com




                              14
